Citation Nr: 1636997	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  04-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to April 1954.

This appeal comes before the Board of Veterans' appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This case has a rather long and complicated history.  In June 2007, the board denied a petition to reopen a final disallowed claim for service connection for an acquired psychiatric disorder.  The veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, the Court granted a Joint Motion for Remand which vacated the Board's June 2007 decision and remanded the appeal for further development, to include obtaining English translations of multiple documents in the claims file.  The matter was returned to the Board in February 2009, at which time it found that the ordered development had been completed, and issued a decision which reopened the previously denied claim based on new and material evidence.  It also issued a remand the issue on appeal so that the Veteran could be afforded a VA examination in connection with his claim, and so that any outstanding Social Security Administration (SSA) documentation could be obtained.  The ordered development has been completed and the matter returned to the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this claim, an additional remand is necessary.  

VA's duty to assist requires it to make reasonable efforts to secure relevant records not in the custody of a Federal entity, including private healthcare providers.  38 C.F.R. § 3.159(c)(1) (2015).  In January 2010, the Veteran's representative submitted a statement in which she indicated that an addendum private medical report by a Dr. C.R., Ph.D., dated January 21, 2010, was attached.  That statement indicated that the opinion directly addressed the contentions contained in the Veteran's most recent VA examination report.  Whether that private medical opinion was attached to the letter from the Veteran's representative and not associated with the electronic claims file, or whether it was never correctly submitted is unclear.  However, the Board has conducted a thorough review of the Veteran's entire electronic claims file and cannot locate the addendum opinion which the Veteran's representative has notified VA exists.  Even presuming that it was omitted from the Representative's submission, the RO was notified of its existence and should have taken steps to obtain it.  As that opinion appears to have direct bearing on the opinion expressed in the most recent VA examination, the Board finds that a remand is necessary to take adequate steps to obtain that opinion.

Further, presuming that the addendum opinion was submitted correctly by the Veteran's representative, but failed to be associated with the electronic claims file, that evidence was submitted after the most recent supplemental statement of the case was issued in August 2009.  New evidence may only be reviewed by the Board without waiver in cases in which a substantive appeal was filed on or after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  In this case, the claim was initially certified to the Board in 2004, and therefore the automatic waiver of RO consideration does not apply.  Neither is there any indication that the Veteran or his representative waived RO consideration of that evidence.  As such, on remand, presuming the addendum opinion can be located and associated with the claims file, the RO must consider that opinion and issue a supplemental statement of the case prior to returning the matter to the Board.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and his representative and request that the addendum opinion by Dr. C.R., Ph.D., dated January 21, 2010, be resubmitted or, in the alternative, that information be provided to the AOJ so that the opinion may be obtained on the Veteran's behalf.  Make all reasonable efforts to obtain that addendum opinion.  If the opinion cannot be obtained, document all efforts in the claims file.  

2. Thereafter, readjudicate the service connection claim on appeal in light of all pertinent evidence of record.  If the benefit sought should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

<CONTINUED ON NEXT PAGE>

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




